DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent document information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the system claim recites the language “wherein the adaptive aperture does not limit the native aperture.”  It is unclear from the claim as currently presented what “does not limit” means, e.g., via a visual path, via a physically range of motion, etc.  Absent clarity of the terms applied to the structural limitations of the device claim, one skilled in the art would not be fairly appraised of the metes and bounds of the claim. It is also noted that an aperture is a hole/open space requiring structural definitions or limitations to create a clear and unambiguous physical embodied limitation.  In light of the current language, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the system claim recites the language “wherein the adaptive aperture does not limit the native aperture.”  It is unclear from the structure/device claim as currently presented what “does not limit” means, e.g., via a visual path, via a physically range of motion, etc.  Absent clarity of the terms applied to the structural limitations of the device claim, one skilled in the art would not be fairly appraised of the metes and bounds of the claim. It is also noted that an aperture is a hole/open space requiring structural definitions or limitations to create a clear and unambiguous physical embodied limitation.  In light of the current language, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2012/0044582 to Murakami.
Regarding claim 1, Murakami teaches a system, comprising a folded camera  (e.g., fig. 1, at least elements 8 and 50; [0033]) that includes a lens module (e.g., fig. 1, element 50) with a native aperture (e.g., fig. 1, the “native aperture” being determined from by the region accessible to light for lens 5 within unit holder 51), the lens module having a height HM (e.g., fig. 1, where the “height HM” can be assigned to the height of element 8), an adaptive aperture (AA) (e.g., associated with element 9 of figs. 1, 4 and 5; [0033]) located between the native aperture and an optical path folding element (e.g., fig. 1, element 6; [0032]), and an adaptive aperture forming mechanism for forming the adaptive aperture (e.g., figs. 1, 4 and 5, element 9; [0033], [0037-42]), wherein the AA forming mechanism has a height HAA not larger than HM (e.g., fig. 4, where the “height HAA” can assigned to the height of element 9; height HAA is less than height HM).  
	Regarding claim 2, Murakami teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the AA forming mechanism includes an actuator (e.g., fig. 4, element 91; [0038]) and at least one pair of blades (e.g., fig. 4, blades 94 and 95; [0037-42]).  
Regarding claim 3, Murakami teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 2, supra) including teaching wherein the actuator (e.g., fig. 4, element 91; [0038]) is operative to move the at least one pair of blades linearly to form the adaptive aperture at a given position (e.g., figs. 4 and 5; [0038-42]).  
	Regarding claim 7, Murakami teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the folded camera is a scanning folded Tele camera (this is an intended use and the Examiner notes the prior art system is capable of such use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).)
 
Claims 1, 13, 16-19 and 33-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2004/0169772 to Matsui et al. (hereinafter “Matsui”).
Regarding claim 1, Matsui teaches a system, comprising a folded camera  (e.g., fig. 3A, at least 32, 45 and unlabeled black element surrounding in element 45 and supporting element 32) that includes a lens module (e.g., fig. 3A, element 45) with a native aperture (e.g., fig. 3A, the “native aperture” being determined as the space between the vertical sides of unlabeled black element surrounding in element 45 and supporting element 32), the lens module having a height HM (e.g., fig. 1, where the “height HM” can be assigned to the distance between the vertical sides of unlabeled black element surrounding in element 45 and supporting element 32), an adaptive aperture (AA) (e.g., associated with element 49 of fig. 3A; [0051]) located between the native aperture and an optical path folding element (e.g., fig. 3A, element 41; [0044]), and an adaptive aperture forming mechanism for forming the adaptive aperture (e.g., fig. 3A, element 49; [0051], [0055]), wherein the AA forming mechanism has a height HAA not larger than HM (e.g., fig. 3A, where the “height HAA” can assigned to the distance between sides of element 49; height HAA is less than height HM).  
Regarding claim 13, Matsui teaches a system, comprising a folded camera  (e.g., fig. 3A, at least 32, 45 and unlabeled black element surrounding in element 45 and supporting element 32) that includes a lens module (e.g., fig. 3A, element 45) with a native aperture (e.g., fig. 3A, the “native aperture” being determined as the space between the vertical sides of unlabeled black element surrounding in element 45 and supporting element 32), the lens module having a height HM (e.g., fig. 1, where the “height HM” can be assigned to the distance between the vertical sides of unlabeled black element surrounding in element 45 and supporting element 32), an adaptive aperture (AA) (e.g., associated with element 49 of fig. 3A; [0051]) located between the native aperture and an optical path folding element (e.g., fig. 3A, element 41; [0044]), and an adaptive aperture forming mechanism for forming the adaptive aperture (e.g., fig. 3A, element 49; [0051], [0055]), wherein the AA forming mechanism has a height HAA not larger than HM (e.g., fig. 3A, where the “height HAA” can assigned to the distance between sides of element 49; height HAA is less than height HM), and a processor configured for controlling the AA forming mechanism (e.g., fig. 6, element 90; [0053], [0055]).
Regarding claim 16, Matsui teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein the folded camera is operational to capture objects at object-image distances of less than 50cm (e.g., figs. 1 and 3A; the camera is capable of capturing objects at any distance outward from the opening 11).  
Regarding claim 17, Matsui teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein the folded camera is operational to capture objects at object-image distances of less than 25cm.  (e.g., figs. 1 and 3A; the camera is capable of capturing objects at any distance outward from the opening 11).  
Regarding claim 18, Matsui teaches all of the limitations of claim 18 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein the folded camera is operational to capture objects at object-image distances of less than 15cm.  (e.g., figs. 1 and 3A; the camera is capable of capturing objects at any distance outward from the opening 11).  
Regarding claim 19, Matsui teaches all of the limitations of claim 19 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein the processor is configured to control the adaptive aperture so that each image captured in a focus stack with the folded camera has a depth of field similar to a depth of field of all other images captured in the focus stack (e.g., [0053], operational control; two photos taken in quick succession without change in circumstance would result in the camera being controlled to capture images have similar depth of fields; It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).)  
Regarding claim 33, Matsui teaches all of the limitations of claim 33 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein the folded camera is a scanning folded Tele camera (this is an intended use and the Examiner notes the prior art system is capable of such use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).)
Regarding claim 34, Matsui teaches all of the limitations of claim 34 (see the 35 U.S.C. 102 rejection of claim 33, supra) including teaching wherein the scanning folded Tele camera captures a plurality of images of a scene with different fields of view (the device claim is not further limited by structure and instead is directed to method of intended use; the Examiner notes the prior art system is capable of such use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).)
Regarding claim 35, Matsui teaches all of the limitations of claim 35 (see the 35 U.S.C. 102 rejection of claim 33, supra) including teaching wherein the processor is configured to control the adaptive aperture so that the plurality of images have similar depth of field (e.g., [0053], operational control; two photos taken in quick succession without change in circumstance would result in the camera being controlled to capture images have similar depth of fields; It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of U.S. Patent Publication No. 2011/0157430 to Hosoya et al. (hereinafter “Hosoya”).
	Regarding claim 6, Murakami teaches all the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra), except for being found by the Examiner to expressly disclose wherein the lens module includes a folded Tele lens with a cut lens design.  
	Nevertheless, the use of cut lens designs are well-known in the camera arts.  For example, Hosoya teaches a folded camera including a lens module having a folded Tele lens (fig. 6, [0195], lens of unit G3 on tele side of stop) with a cut lens design (fig. 6A-6C; [0187]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of the lens of Hosoya with the system as taught by Murakami in order to allow for magnification while reducing system size by reducing the lens edges.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of U.S. Patent No. 8,462,418 to Gat et al. (hereinafter “Gat”).
Regarding claim 10, Murakami teaches all the limitations of claim 10 (see the 35 U.S.C. 102 rejection of claim 1, supra), except for being found by the Examiner to expressly disclose wherein the adaptive aperture is round in a closed position.  
	Nevertheless, Gat teaches a variable aperture wherein the aperture is end resulting shape can be round (e.g., col. 2, lines 53-54 and 60-62; col. 3, lines 8-9).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a creating a circular/round aperture as taught by Gat with the system as taught by Murakami as a means of controlling the point of focus area to a user desired area shape (e.g., for potentially artistic results).
Regarding claim 11, Murakami teaches all the limitations of claim 11 (see the 35 U.S.C. 102 rejection of claim 1, supra), except for being found by the Examiner to expressly disclose wherein the adaptive aperture is rectangular in a closed position.  
	Nevertheless, Gat teaches a variable aperture wherein the aperture is end resulting shape can be rectangular (e.g., col. 6, lines 37-39 and lines 63-64).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a creating a rectangular aperture as taught by Gat with the system as taught by Murakami as a means of controlling the point of focus area to a user desired area shape (e.g., for potentially artistic results).
Regarding claim 12, Murakami teaches all the limitations of claim 12 (see the 35 U.S.C. 102 rejection of claim 1, supra), except for being found by the Examiner to expressly disclose wherein the adaptive aperture is square in a closed position.
	Nevertheless, Gat teaches a variable aperture wherein the aperture is end resulting shape can be square (e.g., col. 6, lines 37-39 and lines 63-64).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a creating a square aperture as taught by Gat with the system as taught by Murakami as a means of controlling the point of focus area to a user desired area shape (e.g., for potentially artistic results).

Claims 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of U.S. Patent Publication No. 2016/0227100 to Liu et al. (hereinafter “Liu”).
Regarding claim 14, Matsui teaches all the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 13, supra), except for being found by the Examiner to expressly disclose wherein the controlling is based on the lightning conditions of a scene.  It is noted that Matsui does teach a metering sensor (fig. 1, element 13; [0038]).
Nevertheless, Lui teaches the concept of controlling an aperture based on light conditions of a scene using light meted from the scene (e.g., [0060]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Lui with the system of Matsui in order to provide aperture controls that adjust light appropriate to the scene desired for capture.
Regarding claim 20, Matsui and Lui teach all the limitations of claim 20 (see the 35 U.S.C. 103 rejection of claim 14, supra) including teaching wherein the folded camera includes a sensor for detecting the lightning conditions (‘722 – fig. 1, element 13; [0038]; ‘100 – [0060], light meter).  
Regarding claim 21, Matsui and Lui teach all the limitations of claim 21 (see the 35 U.S.C. 103 rejection of claim 14, supra) including teaching wherein the lightning conditions are detected with a sensor of a second camera (‘722 – [0060]).  
	Regarding claim 22, Matsui and Lui teach all the limitations of claim 22 (see the 35 U.S.C. 103 rejection of claim 14, supra) including teaching wherein the lightning conditions are detected using an illumination estimation (‘722 – [0060], histogram and statistics).  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Examiner’s Official Notice.
Regarding claim 36, Matsui teaches all the limitations of claim 36 (see the 35 U.S.C. 102 rejection of claim 34, supra), except for being found by the Examiner to expressly disclose wherein the processor is configured to stitch the plurality of images to one or more images having a larger field of view than any single image.
Nevertheless, Official Notice is taken regarding processors programming to stitch a plurality of images to one or more images having a larger field of view than any single image; a concept that is well-known and accepted in the imaging arts.   In light of the above, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have stitched images using the system as taught by Matsui in order to create a larger image or longer image than could be achieved by using a single image.

Allowable Subject Matter
Claims 4, 5, 15 and 23-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2007/0025713 to Hosono teaches a similar system.
U.S. Patent No. 7,248,419 to Takahashi et al. teaches a similar system.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY C VIEAUX/Primary Examiner, Art Unit 2697